  Case: 1:14-cv-10150 Document #: 513 Filed: 04/15/20 Page 1 of 3 PageID #:15879



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 IN RE OPANA ER ANTITRUST
 LITIGATION                                         MDL No. 2580

                                                    Lead Case No. 14-cv-10150

 THIS DOCUMENT RELATES TO:                          Hon. Harry D. Leinenweber

 All Actions


                     MOTION TO PARTIALLY EXCLUDE THE
            OPINIONS AND PROPOSED TESTIMONY OF JANET K. DELEON

       Endo Pharmaceuticals Inc., Endo Health Solutions Inc., Penwest Pharmaceuticals Co.

(collectively, “Endo”) and Impax Laboratories, Inc. (“Impax,” and together with Endo,

“Defendants”) hereby move to partially exclude the opinions and proposed testimony of Janet K.

DeLeon. In support of their motion, Defendants submit:

       1.      Defendants’ Memorandum of Law in Support of Defendants’ Motion to Partially

Exclude the Opinions and Proposed Tesimony of Janet K. DeLeon.

       2.      Declaration of John P. McClam in Support of Defendants’ Memorandum of Law

in Support of Defendants’ Motion to Partially Exclude the Opinions and Proposed Tesimony of

Janet K. DeLeon, including the exhibits attached thereto.

       As demonstrated in the foregoing:

       1.      Plaintiffs in this case have offered the testimony of Janet K. DeLeon. Ms. DeLeon

submitted an initial report on March 23, 2019. Ms. DeLeon submitted a rebuttal report on

November 5, 2019.
  Case: 1:14-cv-10150 Document #: 513 Filed: 04/15/20 Page 2 of 3 PageID #:15880




       2.     For the reasons discussed in Defendants’ accompanying Memorandum of Law and

supporting exhibits, Ms. DeLeon’s opinions and proposed testimony related to Reformulated

Opana ER should be excluded as inadmissible under Federal Rule of Evidence 702.

       3.     Defendants accordingly respectfully request that the Court enter an Order excluding

Ms. DeLeon’s opinions and proposed testimony related to Reformulated Opana.

Dated: April 15, 2020                              Respectfully submitted,

 /s/ George G. Gordon                              /s/ Jay Lefkowitz
 George G. Gordon (admitted pro hac vice)          Jay P. Lefkowitz, P.C. (admitted pro hac vice)
 Julia Chapman (admitted pro hac vice)             Devora W. Allon, P.C. (admitted pro hac vice)
 Thomas J. Miller (admitted pro hac vice)          Evelyn Blacklock (admitted pro hac vice)
 John P. McClam (admitted pro hac vice)            KIRKLAND & ELLIS LLP
 DECHERT LLP                                       601 Lexington Avenue
 Cira Centre, 2929 Arch Street                     New York, NY 10022
 Philadelphia, PA 19104                            (212) 446-4800
 Tel.: (215) 994 4000                              jay.lefkowitz@kirkland.com
 Fax: (215) 994-2222                               devora.allon@kirkland.com
 george.gordon@dechert.com                         evelyn.blacklock@kirkland.com
 thomas.miller@dechert.com
                                                   James R.P. Hileman
 Craig Falls (admitted pro hac vice)               KIRKLAND & ELLIS LLP
 DECHERT LLP                                       300 North LaSalle Street
 1900 K Street, NW                                 Chicago, IL 60654
 Washington, DC 20006                              (312) 862-7090
 Tel.: (202) 261-3300                              jhileman@kirkland.com
 Fax: (202) 261-3333
 craig.falls@dechert.com                           Counsel for Defendant Impax Laboratories, Inc.

 Angela Liu
 DECHERT LLP
 35 West Wacker Drive, Suite 3400
 Chicago, IL 60601
 Tel.: (312) 646-5800
 Fax: (312) 646-5858
 angela.liu@dechert.com

 Counsel for Defendants Endo Health Solutions
 Inc., Endo Pharmaceuticals Inc., and
 Penwest Pharmaceuticals Co.




                                               2
  Case: 1:14-cv-10150 Document #: 513 Filed: 04/15/20 Page 3 of 3 PageID #:15881




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2020, I caused to be filed the foregoing document with

the United States District Court for the Northern District of Illinois using the CM/ECF system, and

caused it to be served on all registered participants via the notice of electronic filing and by

emailing a copy of the moving papers to counsel for Plaintiffs.


/s/ Angela Liu
DECHERT LLP
35 West Wacker Drive, Suite 3400
Chicago, IL 60601
Tel.: (312) 646-5800
Fax: (312) 646-5858
angela.liu@dechert.com
